Citation Nr: 0114778
Decision Date: 05/25/01	Archive Date: 07/18/01

DOCKET NO. 98-15 763               DATE MAY 25, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for an eye disability, claimed
as a residual of an inservice lower back injury at the L4-5 and L5-
S1 levels.

3. Entitlement to service connection for a cervical spine
disability, claimed as a residual of an inservice lower back injury
at the L4-5 and L5-S1 levels.

4. Entitlement to service connection for a right knee disability,
claimed as a residual of an inservice lower back injury at the L4-5
and L5-S1 levels.

5. Entitlement to service connection for a disability manifested by
dizziness, claimed as a residual of an inservice lower back injury
at the L4-5 and L5-S1 levels.

6. Entitlement to service connection for hypertension.

7. Entitlement to an initial rating exceeding 10 percent for
bilateral plantar fasciitis.

8. Entitlement to an initial rating exceeding 20 percent for a
lumbosacral spine disability, secondary to an inservice lower back
injury at the L4-5 and L5-S1 levels.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from December 1985 to September
1989, and from September 1994 to April 1997.

These matters come before the Board of Veterans' Appeals (Board) on
appeal from a March 1998 rating decision of the Department of
Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).
The case was remanded by the Board in June 2000, to have the
veteran scheduled for a Videoconference Hearing. That hearing was
held on December 14, 2000, before the undersigned, who is a Member
of the Board and was designated by the Chairman to conduct it,
pursuant to 38 U.S.C.A. 7102(b). A transcript of the hearing is of
record, and the Atlanta, Georgia, RO has re-certified the case for
the Board's appellate review.

2 -

The issues of entitlement to service connection for a right knee
disability and a disability manifested by dizziness, both claimed
as residuals of an inservice lower back injury at the L4-5 and L5-
S1 levels, and entitlement to service connection for hypertension,
have been listed above by the Board as issues on appeal because the
record shows that the veteran initiated his appeal of said issues
when he submitted what can be clearly construed as a timely Notice
of Disagreement in his VA Form 9 of September 1998. The veteran is
thus entitled to be issued a Statement of the Case regarding these
issues, in order to have an opportunity to perfect their appeal, if
he so wishes. See, Manlincon v. West, 12 Vet. App. 238 (1999).

At the December 2000 Videoconference Hearing, the veteran indicated
that his service-connected major depressive disorder was currently
more severe than evaluated, which entitled him to a rating in
excess of the current 10 percent, and that he believed that that
mental disorder should be re-classified as post-traumatic stress
disorder. This matter needs development and is therefore referred
back to the RO, for appropriate action.

Also, it is noted that, after this case was certified for the
Board's review and the claims folder was received at the Board, the
Board received additional evidence from the veteran, with a cover
letter that could be liberally construed as the veteran's waiver of
his right to have this evidence initially considered at the RO
level. (Specifically, the veteran stated that "I waive rights to
DAV to see this evidence, I request this be considered in the
ongoing BVA process.) However, since this case is being remanded at
this time for additional development by the RO, there's no need to
make a determination as to whether the Board is free to review this
additional evidence in the first instance. This evidence has been
incorporated into the veteran's claims folder, and is therefore
expected to be reviewed by the RO on remand.

REMAND

The veteran contends that he is entitled to be service-connected
for bilateral bearing loss and hypertension because these
disabilities had their onset during service. He

- 3 -

also contends that he is entitled to be service-connected for an
eye disability, a cervical spine disability, a right knee
disability, and a disability manifested by dizziness, because these
disabilities are all residuals of a lower back injury that he
suffered during service, when he fell several feet while
rappelling, in October 1995. He further contends that he is
entitled to initial ratings exceeding those assigned for his
service-connected bilateral plantar fasciitis and lumbosacral spine
disability.

After a review of the evidentiary record, the Board is of the
opinion that additional development should be undertaken prior to
appellate review of this case. In particular, it is noted that, on
November 9, 2000, while this appeal was still pending, the
President signed the Veterans Claims Assistance Act of 2000 (VCAA),
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as
amended at 38 U.S.C. 5102, 5103, 5103A, and 5107). The VCAA in
essence requires that VA undertake any additional development that
may be necessary to substantiate a veteran's claim for VA benefits,
regardless of whether the claim is well grounded or not. The
additional development may include securing any additional evidence
identified by the claimant, and requesting a medical examination
and a medical opinion, when necessary. Also, the VCAA imposes upon
VA certain additional notice duties. Id

In a recent decision, the United States Court of Appeals for
Veterans Claims (the Court) specifically held that all provisions
of the VCAA are potentially applicable to claims pending on the
date of the VCAA's enactment, and that concerns of fundamental
fairness and fair process demanded further development and re-
adjudication under the VCAA by the lower adjudicatory authority
(i.e., the Board and RO). See Holliday v. Principi, No. 99-1788
(U.S. Vet. App. Feb. 22, 2001).

In the present case, the record shows that the RO has yet to re-
adjudicate this case under the provisions of the newly-enacted
VCAA, and that it has denied the veteran's claims for service
connection for hearing loss, a cervical spine disability, a right
knee disability, a disability manifested by dizziness, and
hypertension, as not well grounded. Due process considerations
mandate that these issues be reviewed and re-adjudicated under the
provisions of the VCAA.

- 4 -

VA's re-defined duty to assist also requires in this case that the
veteran be re-examined by VA, in order to clarify the nature and
etiology of the various disabilities for which the veteran is
seeking service connection, as well as the actual degree of
severity of the service-connected lumbosacral spine disability and
bilateral plantar fasciitis. The Board notes that the veteran was
already examined by VA in October 1997. However, the examination
reports are not only already more than three years old, but their
accuracy and sufficiency has been strongly questioned by the
veteran, who has claimed, for instance, that important data was
ignored by some examiners and that the audiological evaluation was
not properly conducted. While it is not clear whether the October
1997 VA examination reports are actually insufficient for
rating/service connection purposes, the Board is of the opinion
that, in light of VA's re-defined duty to assist every claimant in
the development of his or her claim, and since it appears that the
examiners did not have the opportunity to examine the veteran's
file prior to the examinations, re-examinations are in order. See,
Marcoux v. Brown, 10 Vet. App. 3, 6 (1996) (If BVA decides that the
medical evidence of record is inadequate or incomplete, the BVA has
the authority, indeed the responsibility, to obtain a new medical
examination.) See also, Green v. Derwinski, 1 Vet. App. 121, 124
(1991) ("Fulfillment of the statutory duty to assist here includes
the conduct of a thorough and contemporaneous medical examination,
one which takes into account the records of the prior medical
treatment, so that the evaluation of the claimed disability will be
a fully informed one.")

Additionally, it is noted that the veteran said, at the December
2000 Videoconference Hearing, that he was continuously receiving
medical treatment for his disabilities from both VA and "outside"
medical health providers. The claims file contains copies of
records reflecting medical treatment by private physicians by the
names of Dr. R. M. Sabet and Dr. J. P. Warrick between 1991 and
1999. On remand, the veteran should be asked if he is aware of
there being additional records showing more recent treatment by
these physicians, or by any other private physicians, that are not
yet of record. The RO should then take appropriate action to secure
any such additional evidence that is not yet part of the file. This
is in accordance with VA's re-defined duty to assist, which, as
explained earlier, requires that VA secure any additional evidence
identified by the claimant.

5 -

In view of the above, this case is remanded for the following
additional development:

1. The RO should secure and associate with the claims folder copies
of all records reflecting VA medical treatment for the veteran's
various disabilities between 1997 and the present time.

2. The RO should ask the veteran if he is aware of there being
additional records showing more recent treatment by either Dr. R.
M. Sabet, or Dr. J. P. Warrick than those that are already of
record. The RO should then take appropriate action to secure and
associate with the veteran's claims folder any such additional
evidence not yet of record.

3. The RO should ask the veteran to provide the names, full
addresses and dates of treatment of all the private medical
providers who have treated him for his disabilities, at least since
1997, in addition to Dr. R. M. Sabet and Dr. J. P. Warrick, if any.
The RO should then take appropriate action to secure and associate
with the veteran's claims folder any such additional evidence.

4. Once the above medical records have been associated with the
file, the RO should schedule the veteran for a VA audiological
evaluation. The examiner should be asked to review the pertinent
evidence in the file prior to the audiological evaluation, to
include an October 1997 VA audiological evaluation report, examine
the veteran, and render a comprehensive, legible audiological
evaluation report. In the report, the examiner should state whether
he or she reviewed the

6 -

claims folder prior to the examination. He or she should also
provide the results of the audiological evaluation, including
speech discrimination scores, for both ears.

5. The RO should also schedule the veteran for a VA medical
examination of his eyes. The examiner should be asked to review the
pertinent evidence in the file prior to the examination, to include
an October 1997 VA "visual" examination report, examine the
veteran's eyes, and render a comprehensive, legible medical
examination report that should include, as a minimum, the following
information:

A. A statement as to whether he or she reviewed the claims folder
prior to the examination.

B. His or her opinion as to whether the veteran suffers from a
disability of either eye and, if he does, the examiner's opinion as
to whether it is at least as likely as not that that disability is
causally related to inservice events, to include the October 1995
incident in which the veteran injured his lower back.

The examiner should be asked to include in the medical examination
report a full rationale for all his or her opinions and
conclusions.

6. The RO should also schedule the veteran for a VA medical
examination geared towards clarifying the veteran's contention that
he suffers from hypertension and a disability manifested by
dizziness. The examiner should be asked to review the pertinent
evidence in the file prior to the medical examination, to include
an

7 -

October 1997 VA general medical examination report, examine the
veteran, and render a comprehensive, legible medical examination
report that should include, as a minimum, the following
information:

A. A statement as to whether he or she reviewed the claims folder
prior to the examination.

B. His or her opinion as to whether the veteran suffers from
hypertension and, if he does, the examiner's opinion as to whether
it is at least as likely as not that the hypertension is causally
related to service.

C. His or her opinion as to whether the veteran suffers from the
claimed disability manifested by dizziness and, if he does, the
examiner's opinion as to whether it is at least as likely as not
that that disability is causally related to inservice events, to
include the October 1995 incident in which the veteran injured his
lower back.

The examiner should be asked to include in the medical examination
report a full rationale for all his or her opinions and
conclusions.

7. The RO should also schedule the veteran for a VA medical
examination of his upper and lower back, right knee, and feet. The
examiner should be asked to review the pertinent evidence in the
file prior to the medical examination, to include the October 1997
VA medical examination report and records reflecting private
neurological treatment in November 1998 and January 1999.

8 -

The examiner should then be asked to examine the veteran and
thereafter render a comprehensive, legible medical examination
report that should include, as a minimum, the following
information:

A. A statement as to whether he or she reviewed the claims folder
prior to the examination.

B. Clarification as to what cervical spine disability the veteran
suffers from, to include identifying whether there exist
neurological and musculoskeletal components of such disability, the
examiner also being requested to offer an opinion as to which
components of disability of the cervical spine, if any, could
reasonably be attributed to the service-connected lower back
disability.

C. Clarification of the severity of the service- connected
lumbosacral spine disability, to include the examiner's opinion as
to whether the disability includes symptoms of sciatic neuropathy.

D. His or her opinion as to whether the veteran suffers from a
right knee disability and, if he does, the examiner's opinion as to
whether it is at least as likely as not that that disability is
causally related to inservice events, to include the October 1995
incident in which the veteran injured his lower back.

9 -


E. For each foot separately, a thorough description of the
disability resulting from the service-connected plantar fasciitis,
in terms of functional impairment due to factors including pain,
weakness, fatigability, and instability.

The examiner should be asked to include in the medical examination
report a full rationale for all his or her opinions and
conclusions.

8. After all the above development has been completed, and all
newly-produced evidence has been associated with the file, the RO
must review the claims file and ensure that all notification and
development action required by the VCAA is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied. The RO
should also make sure to review the evidence that the veteran sent
directly to the Board, to which reference was made earlier in this
remand, and which is already part of the file.

9. Thereafter, the RO should re-adjudicate the claims on appeal,
making sure to do so in accordance with the provisions of all
pertinent laws and regulations, and all applicable caselaw.

If, upon re-adjudication, service connection for a right knee
disability, a disability manifested by dizziness, and/or
hypertension remains denied, the veteran and his representative
should be provided with a Statement of the Case, which should
contain notice of all relevant actions

10- 

taken on the appealed claim, or claims, for benefits, to include a
summary of the evidence and applicable law and regulations
considered pertinent to the issues currently on appeal, as well as
advice to the veteran regarding his duty to perfect the appeal of
either issue, or all three issues, if he wishes to continue their
appeal.

If, upon re-adjudication of the remaining five issues, either of
the benefits sought on appeal remains denied, the veteran and his
representative should be provided with a Supplemental Statement of
the Case, which should contain notice of all relevant actions taken
on the appealed claims for benefits, to include a summary of the
evidence and applicable law and regulations considered pertinent to
the issues currently on appeal.

An appropriate period of time should thereafter be allowed for
response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case.

The veteran need take no action unless otherwise notified, but he
is hereby reminded that he has the right to submit additional
evidence and argument on the matters that the Board has remanded to
the regional office. Kutscherousky v. West, 12 Vet. App. 369
(1999).

This case must be afforded expeditious treatment by the RO. The law
require s that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

JEFF MARTIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

12 - 



